Case 2:21-cv-14330-AMC Document 1-1 Entered on FLSD Docket 08/11/2021 Page 1 of 15




                        EXHIBIT A
Case 2:21-cv-14330-AMC Document 1-1 Entered on FLSD Docket 08/11/2021 Page 2 of 15
Case 2:21-cv-14330-AMC Document 1-1 Entered on FLSD Docket 08/11/2021 Page 3 of 15
Case 2:21-cv-14330-AMC Document 1-1 Entered on FLSD Docket 08/11/2021 Page 4 of 15
Case 2:21-cv-14330-AMC Document 1-1 Entered on FLSD Docket 08/11/2021 Page 5 of 15
Case 2:21-cv-14330-AMC Document 1-1 Entered on FLSD Docket 08/11/2021 Page 6 of 15
Case 2:21-cv-14330-AMC Document 1-1 Entered on FLSD Docket 08/11/2021 Page 7 of 15
Case 2:21-cv-14330-AMC Document 1-1 Entered on FLSD Docket 08/11/2021 Page 8 of 15
Case 2:21-cv-14330-AMC Document 1-1 Entered on FLSD Docket 08/11/2021 Page 9 of 15
Case 2:21-cv-14330-AMC Document 1-1 Entered on FLSD Docket 08/11/2021 Page 10 of 15
Case 2:21-cv-14330-AMC Document 1-1 Entered on FLSD Docket 08/11/2021 Page 11 of 15
Case 2:21-cv-14330-AMC Document 1-1 Entered on FLSD Docket 08/11/2021 Page 12 of 15
Case 2:21-cv-14330-AMC Document 1-1 Entered on FLSD Docket 08/11/2021 Page 13 of 15
Case 2:21-cv-14330-AMC Document 1-1 Entered on FLSD Docket 08/11/2021 Page 14 of 15
Case 2:21-cv-14330-AMC Document 1-1 Entered on FLSD Docket 08/11/2021 Page 15 of 15
